                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
VS                                                   )     3:21-mj-2679
                                                     )     Magistrate Judge Frensley
LISA EISENHART                                       )



                     MOTION FOR LEAVE TO FILE UNDER SEAL


         Defendant Lisa Eisenhart, through counsel, moves this Honorable Court for an ORDER

allowing her to file her Financial Affidavit under Seal. In support, counsel would show that

Administrative Order No. 167-1 at Section 5.07 requires parties to file a motion seeking leave of

court prior to the filing of any sealed documents.

         In the present matter, Defendant submits that her Motion should be filed under seal

because the document contains confidential and personal information.


                                             Respectfully submitted,


                                             _/s/ Jonathan P. Farmer
                                             Jonathan P. Farmer (BPR 020749)
                                             511 Union St, Suite 1000
                                             Nashville, TN 37219
                                             (P) 615-238-6300
                                             jfarmer@bonelaw.com
                                             Counsel for Lisa Eisenhart




{02171622.1 }
       Case 3:21-mj-02679 Document 9 Filed 01/25/21 Page 1 of 2 PageID #: 40
                            CERTIFICATE OF SERVICE

       I hereby certify that on January 25, 2021, I electronically filed the foregoing with
the clerk of the court by using the CM/ECF system, which will send a Notice of
Electronic Filing to all attorneys of record.

                                            _/s/ Jonathan P. Farmer
                                            Jonathan P. Farmer




                                        {02171622.1 }2
     Case 3:21-mj-02679 Document 9 Filed 01/25/21 Page 2 of 2 PageID #: 41
